CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Exhibit 10.33

SETTLEMENT AGREEMENT

This Settlement Agreement (including Exhibit A, this “Settlement Agreement”) is
made and entered into, as of January 28, 2014, by and between, on the one hand,
Cadence Pharmaceuticals, Inc., a corporation organized under the laws of
Delaware (“Cadence”), and SCR Pharmatop, a civil law partnership organized and
existing under the laws of France (“Pharmatop” and, together with Cadence, the
“Cadence Parties”), and, on the other hand, Sandoz Inc., a corporation organized
under the laws of Colorado (“Sandoz Inc.”), Sandoz AG, a corporation organized
under the laws of Switzerland (“AG” and, together with Sandoz Inc., “Sandoz”),
Neogen International N.V., organized under the laws of Belgium (“Neogen”), and
APC Pharmaceuticals, LLC, a limited liability company organized under the laws
of Delaware (“APC” and, together with Sandoz and Neogen, the “Sandoz Parties”).
Each of the Cadence Parties and Sandoz Parties is referred to as a “Party” and,
collectively, as the “Parties”.

RECITALS

WHEREAS, Pharmatop owns, Cadence is the exclusive sub-licensee of, and the
Cadence Parties have the right to enforce, U.S. Patent Nos. 6,028,222 (the “’222
Patent”) and 6,992,218 (the “218 Patent”), which are listed in the U.S. Food and
Drug Administration’s (the “US FDA”) publication, Approved Drug Products with
Therapeutic Equivalence Evaluations (commonly known as the “Orange Book”), in
connection with approved New Drug Application (“NDA”) No. 022450 for the drug
formulation OFIRMEV® (injectable acetaminophen) 10 mg/mL, 100 mL vials (the
“Cadence Product”), which product Cadence has sold or sells in the United States
of America;

WHEREAS, Sandoz Inc., notified the Cadence Parties that it had submitted
Abbreviated New Drug Application (“ANDA”) No. [***] to the US FDA under
Section 505(j)(2)(B) of the U.S. Food, Drug, and Cosmetic Act, seeking the US
FDA’s approval to manufacture, use and sell an injectable acetaminophen drug
product in the United States of America as a generic version of the Cadence
Product (the “Sandoz Product”) prior to expiration of the ’218 Patent and the
’222 Patent as such ANDA may be amended or supplemented from time to time (the
“Sandoz ANDA”);

WHEREAS, the Cadence Parties commenced a civil action against Sandoz before the
United States District Court for the Southern District of California (the
“District Court”), Cadence Pharmaceuticals, Inc. and SCR Pharmatop v. Sandoz
Inc. et al., Case No. 13-cv-0278-DMS-MDD (S.D. Cal.), pending in the District
Court, alleging, inter alia, that the filing of the Sandoz ANDA constituted an
act of infringement under 35 U.S.C. § 271(e)(2)(A) of the ’218 Patent and the
’222 Patent (the “Pending Litigation”); and

WHEREAS, the Parties are willing to settle the Pending Litigation on the terms
set forth herein and in the Term Sheet (as defined below), in an effort to avoid
further litigation and contain associated fees, costs, and expenses.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and in
the Term Sheet, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

1. Definitions. All capitalized terms used, but not otherwise defined herein,
shall have the meanings set forth in the Term Sheet. As used herein, the
following capitalized terms shall have the meanings ascribed to them below:

“Commercially Reasonable Efforts” means the reasonable, diligent, and good-faith
efforts as a Party would normally use to accomplish a similar objective under
similar circumstances.

“Execution Date” means the date on which all the Parties have executed this
Settlement Agreement and the Term Sheet.

“Market” means to offer for sale, sell, promote or distribute a product.

“Pending Claims” means any claim related to or arising out of preparation and
submission of the Sandoz ANDA, known or unknown, suspected or unsuspected,
asserted or unasserted, at law or in equity, that could have been, is or was
asserted in, or could have been, is or was the subject matter of, the Pending
Litigation.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

“Term Sheet” means the Term Sheet, between the Parties hereto, attached to this
Settlement Agreement as Exhibit B (the terms of which may be subsequently
memorialized in a definitive agreement).

2. Antitrust Review.

(a) As soon as practicable and in no event later than [***] following the
Execution Date, the Parties shall submit this Settlement Agreement and the Term
Sheet to the appropriate personnel at the United States Federal Trade Commission
and Antitrust Division of United States Department of Justice (the “Agencies”)
for review under Section 1112 of the Medicare Prescription Drug Improvement and
Modernization Act of 2003. Each Party shall notify the other Parties when it has
submitted this Settlement Agreement to the Agencies.

(b) If, within [***] of receipt of this Settlement Agreement by the Agencies,
any Agency objects to, responds to, or otherwise comments on such submission, or
requests information concerning such submission, the Parties shall use
Commercially Reasonable Efforts to address or resolve such objection, response
or comment and respond to such request for information; provided, however, that
such Commercially Reasonable Efforts shall not result in a material change to
the rights and obligations of the Parties under this Settlement Agreement and
the Term Sheet, except as the Parties may otherwise mutually agree in writing.
Such Commercially Reasonable Efforts to address or resolve any such objection,
response or comment or to respond to such request shall continue for a period of
not more than [***] from when such objection, response or comment is first
raised or such request is first made, unless the Parties mutually agree in
writing to extend such [***] period. If, despite such Commercially Reasonable
Efforts, either Party concludes that the Parties are unable to adequately
address or resolve any such objection, response or comment, or to respond to
such request for information during such

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

[***] period or agreed extension thereof, the Parties shall, unless they agree
otherwise in writing, promptly reinstate the Pending Litigation. In the event of
such reinstatement, the Parties shall use Commercially Reasonable Efforts to
return the Parties to the position they were in before signing this Settlement
Agreement; and the Sandoz Parties shall not challenge the applicability or
reinstatement of the full balance of any stay of US FDA approval existing as of
the Execution Date as to which the Sandoz ANDA would have been subject but for
the execution of this Settlement Agreement and the Term Sheet. In the event of
such reinstatement, none of the Sandoz Parties shall Market the Sandoz Product
prior to the date on which any such stay existing as of the Execution Date would
have expired but for the execution of the Settlement Documents (as defined
below). Upon accomplishing such reinstatement, this Settlement Agreement and the
Term Sheet shall terminate and shall be void ab initio.

3. Stipulation and Order of Dismissal.

(a) In consideration of the mutual benefits of entering into this Settlement
Agreement, the Parties shall enter into and cause to be filed with the District
Court, within [***] after the Execution Date, a stipulation and proposed order
dismissing with prejudice all claims, defenses and counterclaims as between the
Cadence Parties and the Sandoz Parties in the Pending Litigation, substantially
in the form annexed hereto as Exhibit A (“Stipulation and Order of Dismissal
With Prejudice”).

(b) If the District Court raises an objection to, or does not grant, the
Stipulation and Order of Dismissal With Prejudice in substantially the same form
as that annexed hereto as Exhibit A, the Parties shall confer in good faith and
revise the Stipulation and Order of Dismissal With Prejudice consistent with the
requirements of the District Court and this Settlement Agreement and the Term
Sheet.

(c) The Parties agree that this Settlement Agreement and the Term Sheet
(collectively, the “Settlement Documents”) shall become effective, and shall be
binding on any such Party, on and as of the Execution Date.

4. Settlement and Release. From the Execution Date, the Parties agree as
follows:

(a) The Cadence Parties, on behalf of themselves and their respective
Affiliates, hereby release, acquit, and discharge the Sandoz Parties and their
respective Affiliates from all Pending Claims. The foregoing release discharge
covers all of such Pending Claims, from the beginning of time through and
including the Execution Date.

(b) The Sandoz Parties, on behalf of themselves and their respective Affiliates,
hereby release, acquit, and discharge the Cadence Parties and their respective
Affiliates from all Pending Claims. The foregoing release covers all of such
Pending Claims, from the beginning of time through and including the Execution
Date.

 

5. Scope of Settlement and Release. Notwithstanding anything to the contrary
elsewhere in Sections 3 and 4, nothing in this Settlement Agreement is intended
to prevent or preclude any of the Parties (a) from participating in (including,
without limitation, initiating) future proceedings that bear upon or relate to
(i) the Parties’ respective obligations or rights under this Settlement
Agreement and/or the Term Sheet, including, without limitation, post-Execution
Date treatment or resolution of issues related to and/or the enforcement of this
Settlement Agreement and/or the Term Sheet, or (ii) subject to the terms of the
Term Sheet and the Definitive Agreement, claims that are unrelated to either the
Pending Litigation or the Sandoz Product, or (b) from invoking the continuing
jurisdiction of the District Court to enforce this Settlement Agreement and/or
the Term Sheet.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

6. Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Parties as follows:

(a) that such Party has obtained the advice of legal counsel prior to such
Party’s execution and delivery of the Settlement Documents, and that such
Party’s execution and delivery of this Settlement Agreement containing the
releases set forth above are made voluntarily, with full knowledge of their
significance, and with the express intention of extinguishing all obligations;

(b) that such Party has the corporate, partnership or limited liability company
power and authority to enter into the Settlement Documents and to perform its
obligations hereunder and thereunder;

(c) the Settlement Documents have been duly authorized, executed and delivered
and constitute the legal, valid, and binding obligations of such Party,
enforceable in accordance with their terms;

(d) the execution, delivery, and performance of the Settlement Documents do not
and will not violate or conflict with any provision of such Party’s Certificate
of Incorporation or bylaws, or other operating or partnership agreement, as
applicable and in effect on the Execution Date;

(e) that the execution and delivery of the Settlement Documents and the
performance by the Party of any of its obligations hereunder do not and will not
conflict with or result in a breach of any other agreement to which it or any of
its Affiliates is a party, any judgment of any court or governmental body
applicable to the Party or its properties, or, to the Party’s knowledge, any
statute, decree, order, rule or regulation of any court or governmental
authority applicable to the Party or its properties;

(f) that such Party: (i) has read the Settlement Documents, (ii) fully
understands all the terms and conditions thereof and the meaning of each
provision thereof (including specifically the releases and covenants contained
herein), and (iii) has entered into the Settlement Documents of its own free
will and volition, has been advised to consult counsel, has had the opportunity
to consult with counsel concerning the Settlement Documents, and freely and
voluntarily enters into them; and

(g) the Settlement Documents were negotiated by the Parties on an arm’s-length
basis, and nothing in the Settlement Documents shall be construed as
establishing a special relationship of trust and confidence, fiduciary,
partnership or joint venture relationship between the Parties.

(h) [***]

7. Acknowledgements, Settlement Agreements and Covenants. The Parties consent to
the jurisdiction and venue of the District Court for the purposes of the
settlement of the Pending Litigation and enforcement of the terms of the
Settlement Documents. The Parties acknowledge and agree that any breach of the
Term Sheet shall constitute a breach of this Settlement Agreement. Subject to
the terms of the Term Sheet, the Sandoz Parties acknowledge and admit that, in
the absence of the Term Sheet, the making, using, selling, offering for sale, or
importing of the Sandoz Product would infringe the asserted claims of the ’218
Patent and the ’222 Patent, that the filing of the Sandoz ANDA No. [***] was a
technical act of infringement with respect to the asserted claims of the ’218
Patent and the ’222 Patent, and that the asserted claims of the ’218 Patent and
the ’222 Patent are valid and enforceable as against the Sandoz Product and
Sandoz ANDA No. [***] only. For purposes of clarity, nothing herein (i) prevents
the Sandoz Parties from challenging the infringement, enforceability or validity
of the ’218 Patent or the ’222 Patent in judicial proceedings in connection with
any product other than the Sandoz Product or any ANDA other than the Sandoz
ANDA, including but not limited to the filing of any “Paragraph IV
Certification” under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced)
to the ’218 Patent or the ’222 Patent, the filing of any declaratory judgment
action against the ’218 Patent or the ’222 Patent, and engaging in the defense
of, or in response to, any assertion of infringement of the ’218 Patent or the
’222 Patent, in each case in connection with a product other than the Sandoz
Product or Sandoz ANDA, or (ii) prevents assertion in the future of the ’218
Patent or the ’222 Patent against any product other than the Sandoz Product or
Sandoz ANDA.

From and after the Execution Date, each of the Sandoz Parties agrees, on behalf
of itself and its Affiliates, not to, directly or indirectly, challenge the
validity or enforceability of the ’218 Patent or the ’222 Patent (or assist any
Third Party to do so) in any proceedings before the USPTO. Notwithstanding the
foregoing, this Section 7 does not prevent the Sandoz Parties from commencing
such proceedings before the USPTO in response to a claim by the Cadence Parties
against the Sandoz Parties of infringement of the ’218 Patent or the ’222 Patent
by any ANDA that is not the Sandoz ANDA or any product that is not the Sandoz
Product.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

8. Confidentiality. The terms of the Settlement Documents and the negotiations
of the Parties pertaining thereto shall be maintained in confidence by the
Parties except as is: (i) required by statute, ordinance or regulation,
including, without limitation, SEC reporting requirements, or by the rules or
regulations of any stock exchange that a Party is subject to; (ii) required
pursuant to compulsory legal process or by discovery obligations incident to
litigation; (iii) necessary for the exercise of the rights granted to the
Parties under the Settlement Documents, including that the Sandoz Parties may
disclose such terms to the US FDA as may be reasonably necessary in obtaining
and maintaining final approval of the Sandoz ANDA and launching the Sandoz
Product that is the subject of the Sandoz ANDA, when and only when as provided
by the Term Sheet; (iv) expressly provided in the Settlement Documents; or
(v) expressly permitted under this Section 8, or as otherwise agreed to in
writing by the Parties.

(a) If a Party is disclosing information relating to any of the Settlement
Documents because it is required to do so to comply with statutory, regulatory,
or legal process requirements (or necessary for the exercise of the rights
granted under the Settlement Documents), including its reporting requirements
under the SEC rules, or any national securities exchange on which it is listed,
such Party intending to make such disclosure shall give the other Parties at
least [***] prior notice in writing of the text of the intended disclosure,
unless such statutory, regulatory, or legal process requirements would require
earlier disclosure, in which event, such notice shall be provided as early as
practicable.

(b) Such disclosing Party shall request confidential treatment with respect to
the terms of the applicable Settlement Documents and to use Commercially
Reasonable Efforts to have redacted such provisions of the applicable Settlement
Documents as the Parties may agree from any copies filed pursuant to such
statutory, regulatory, or legal process requirements. Without limiting the
generality of the foregoing, if a Party determines that it will be required to
file the Settlement Documents as provided above, promptly after the giving of
notice by such Party as contemplated above, the Parties shall use Commercially
Reasonable Efforts to agree on those provisions of the Settlement Documents that
the Parties will seek to have redacted as provided above.

(c) Each Party may disclose the terms of the Settlement Documents to its
respective Affiliates, insurers, lenders, attorneys, and accountants, subject to
such Affiliates, insurers, lenders, attorneys, accountants, and potential
investors, acquirors or merger partners, being bound by confidentiality
obligations at least as stringent as those set forth in this Section 8.

9. Public Documents. The Parties recognize that, once it is filed with the
District Court, the Stipulation and Order of Dismissal With Prejudice will be a
matter of public record and therefore will not be subject to any confidentiality
restrictions herein. The Parties also recognize that, upon the filing of the
Stipulation and Order of Dismissal With Prejudice with the District Court, the
fact that the Parties have settled the Pending Litigation will be a matter of
public record and thus will not be subject to any confidentiality restrictions
herein; provided, however, that, subject to the terms of the Term Sheet, the
terms of such settlement shall be maintained in confidence as provided by
Section 8 above.

10. Press Release. Except as permitted hereunder or under the Term Sheet, the
terms of the Settlement Documents shall remain confidential.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

11. General Provisions.

(a) The Settlement Documents contain the entire settlement terms pertaining to
the subject matter hereof, and supersede any prior or contemporaneous
negotiations, representations, settlement agreements, and understandings of the
Parties with respect to such subject matter, whether written or oral. The
Parties acknowledge that they have not relied on any promise, representation, or
warranty, expressed or implied, not contained in the Settlement Documents.

(b) This Settlement Agreement is the result of good faith negotiations and
compromise. The Settlement Agreement and the releases contained in this
Settlement Agreement affect the Pending Claims, and, except as expressly set
forth in this Settlement Agreement, nothing set forth herein shall be construed
as an admission by any Party hereto of any liability of any kind to the other,
or to any other Person.

(c) Each of the Parties covenants and agrees, severally and for itself and its
Affiliates only, to take additional actions that may be reasonably necessary or
appropriate to fully effectuate the terms, intent, and conditions of this
Settlement Agreement.

(d) This Settlement Agreement shall inure to the benefit of the Parties and,
consistent with the assignment provisions set forth in the Term Sheet, shall be
binding upon the Parties and their respective successors and permitted assigns.

(e) Each Party acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of this Settlement Agreement or the Term Sheet
by another Party, as the case may be, and that the non-breaching Party or
Parties will be entitled to equitable relief, including a temporary restraint, a
preliminary injunction, a permanent injunction, and specific performance for any
such breach. Such remedies are not to be the exclusive remedies for a breach of
this Settlement Agreement or the Term Sheet, but will be in addition to all
other remedies available at law or equity.

(f) This Settlement Agreement will be deemed to have been drafted jointly by the
Parties and therefore no provision of this Settlement Agreement shall be
construed against any Party on the theory that a particular Party drafted such
provision.

(g) This Settlement Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of California. All actions and
proceedings arising out of or relating to this Settlement Agreement or the Term
Sheet shall be heard and determined exclusively in the District Court, and each
Party irrevocably waives, and agrees not to assert by way of motion, defense, or
otherwise, in any such action or proceeding, any claim that it is not subject
personally to the jurisdiction of the District Court, that its property is
exempt or immune from attachment or execution, that such action or proceeding is
brought in an inconvenient forum, that the venue of such action or proceeding is
improper, or that this Settlement Agreement or the Term Sheet or the
transactions contemplated hereby or thereby may not be enforced in or by the
District Court. In the event that the District Court lacks subject-matter
jurisdiction, the provisions of this paragraph apply equally to the California
state courts.

(h) This Settlement Agreement may be executed simultaneously in any number of
counterparts, and sent via facsimile or e-mail to the other Parties, each of
which when so executed and delivered shall be taken to be an original, but such
counterparts shall together constitute but

 

6



--------------------------------------------------------------------------------

one and the same document. Telefacsimile or e-mail transmissions of any executed
original counterpart signature page to this Settlement Agreement and/or
retransmission of any such executed telefacsimile or e-mail transmission shall
be deemed to be the same as the delivery of an executed original and the Parties
may not claim any defect based upon another Party’s inability to produce a
“hard” signature copy. At the request of a Party, a Party shall confirm fax
transmissions by executing duplicate original documents and delivering the same
to the requesting Party.

(i) Headings in this Settlement Agreement are for convenience of reference only
and shall not affect its interpretation or construction.

(j) Each Party shall bear its own costs, fees, and expenses in any way related
to the negotiation, preparation, execution, and delivery of this Settlement
Agreement and the obligations and releases contained herein.

(k) Assignment of this Settlement Agreement is subject to the same terms and
conditions as the assignment of the Term Sheet, and this Settlement Agreement
may be assigned only in connection with (and to the assignee of) an assignment
of the Term Sheet. Notwithstanding anything in this Settlement Agreement to the
contrary, assignment of this Settlement Agreement shall not release any claims
against a Person that is not a Party or an Affiliate of a Party on the Execution
Date.

(l) Subject to Section 2, if any provision of the Settlement Documents shall be
held illegal or unenforceable, that provision shall be limited or eliminated to
the minimum extent necessary so that the Settlement Documents shall otherwise
remain in full force and effect and enforceable, provided that nothing contained
in the Settlement Documents shall be deemed to require a Party to agree to any
modification that materially affects the economic value of the transactions
contemplated hereby.

(m) As used in this Settlement Agreement, neutral pronouns and any variations
thereof shall be deemed to include the feminine and masculine and all terms used
in the singular shall be deemed to include the plural, and vice versa, as the
context may require. The words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Settlement Agreement as a whole, as the
same may from time to time be amended or supplemented, and not to any particular
subdivision contained in this Settlement Agreement. The word “including” when
used herein is not intended to be exclusive, or to limit the generality of the
preceding words, and means “including, without limitation”. Where a Party’s
consent is required hereunder, except as otherwise specified herein, such
Party’s consent may be granted or withheld in such Party’s sole discretion.

12. Notices. All notices pursuant to this Settlement Agreement shall be
provided, by (a) fax or e-mail, followed by sending a copy by first class mail
or express delivery service, or (b) first class mail or express delivery
service, as follows and shall be deemed effective upon receipt of same:

If to the Cadence Parties:

Cadence Pharmaceuticals, Inc.

12481 High Bluff Drive, Suite 200

San Diego, California 92130

 

7



--------------------------------------------------------------------------------

Attention: Hazel M. Aker, General Counsel

Phone: [***]

Fax: [***]

Email: [***]

and

Kenneth Schuler

Latham & Watkins

233 South Wacker Drive, Suite 5800

Chicago, IL 60606

Phone: [***]

Fax: [***]

Email: [***]

and

SCR Pharmatop

10, Square St. Florentin

78150 Le Chesnay, France

Attention: Managing Director

Phone: [***]

Fax: [***]

Email: [***]

and

Didier Ravaud

SCP Ayme Ravaud Leguen

10 rue Cimarosa 75116

Paris, France

Phone: [***]

Fax: [***]

Email: [***]

and

Charles Weiss

Holland & Knight LLP

31 West 52nd Street

New York NY 10019

Phone: [***]

Fax: [***]

Email: [***]

and

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

John S. Moot

Schwartz Semerdjian Ballard & Cauley LLP

101 West Broadway, Suite 810

San Diego, CA 92101

Phone: [***]

Fax: [***]

Email: [***]

If to Sandoz:

Sandoz Inc.

506 Carnegie Center, Suite 400

Princeton, New Jersey 08540

Attention: General Counsel

Fax: [***]

with copy to:

Sandoz Inc.

506 Carnegie Center, Suite 400

Princeton, New Jersey 08540

Attention: Vice President, Intellectual Property

Fax: [***]

If to Neogen:

Legal Department

Neogen International N.V.

Square Marie Curie 50, building 5, 4th floor

1070 Anderlecht

Belgium

Phone: [***]

Fax: [***]

If to APC:

APC Pharmaceuticals, LLC

Managing Director

40 Oriole Drive

Medfield, MA 02052

Phone: [***]

Fax: [***]

[Signature Page Follows]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each caused this Settlement
Agreement to be executed by their authorized representatives as of the Execution
Date.

 

      Cadence Pharmaceuticals, Inc.       By  

/s/ William R. LaRue

      Name:   William R. LaRue       Title:   Sr. Vice President and CFO      
SCR Pharmatop       By  

/s/ Dietlin

      Name:   Dietlin       Title:   General Manager       Sandoz Inc.       By
 

/s/ Pearl Siew

      Name:   Pearl Siew       Title:   VP & Head, IP US       Sandoz AG By  

/s/ Andreas Eggmann

    By  

/s/ Georg Rieder

Name:   Andreas Eggmann     Name:   Georg Rieder Title:   Head Sandoz AG    
Title:   Chief Financial Officer, Sandoz AG       Neogen International N.V.    
  By  

/s/ Eric DuBois

      Name:   Eric DuBois       Title:   Managing Director       APC
Pharmaceuticals, LLC       By  

/s/ John F. Kiley

      Name:   John F. Kiley       Title:   Managing Director

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Stipulation and Order of Dismissal With Prejudice

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

              )          CADENCE PHARMACEUTICALS, INC. AND     )          SCR
PHARMATOP,     )              )         

Plaintiffs,

    )              )       CASE NO. 13 CV-00278 DMS    v.     )              )
      (MDD)    SANDOZ INC., SANDOZ AG, NEOGEN     )          INTERNATIONAL N.V.
AND APC     )          PHARMACEUTICALS LLC     )              )         

Defendants.

    )              )                )         

STIPULATION TO ORDER OF DISMISSAL

PURSUANT TO FED. R. CIV. P. 41(a)(2)

Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the
Plaintiffs, Cadence Pharmaceuticals, Inc. and SCR Pharmatop, and Defendants
Sandoz Inc., Sandoz AG, Neogen International N.V. and APC Pharmaceuticals LLC
(collectively “the Parties”) hereby stipulate to the entry of the attached
proposed Order of Dismissal, dismissing with prejudice all claims,
counterclaims, and defenses in the above-styled action as between the Parties,
with the Parties bearing their own fees and costs.

 

Page 11



--------------------------------------------------------------------------------

LATHAM & WATKINS LLP

 

   

MORRIS POLICH & PURDY LLP

 

Stephen P. Swinton

Darryl H. Steensma

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Phone: [***]

Fax: [***]

Email: [***]

Email: [***]

 

Attorneys for Plaintiffs

Cadence Pharmaceuticals, Inc.

and SCR Pharmatop

     

Donald L. Ridge

Megan S. Wynne

Noushan Noureddini

Morris Polich & Purdy LLP

1055 West Seventh Street, Suite 2400

Los Angeles, California 90017

Phone: [***]

Fax: [***]

Email: [***]

[***]

[***]

 

Attorneys for Defendants

Sandoz Inc., Sandoz AG, Neogen International N.V. and
APC Pharmaceuticals LLC

OF COUNSEL:

 

LATHAM & WATKINS LLP

Kenneth G. Schuler, Esq.

233 S. Wacker, Suite 5800

Chicago, Illinois 60606

Telephone No.: [***]

 

Attorneys for Plaintiff

Cadence Pharmaceuticals, Inc.

 

HOLLAND & KNIGHT LLP

Charles A. Weiss, Esq.

31 West 52nd Street

New York, NY 10019

Telephone No.: [***]

 

Attorneys for Plaintiff

SCR Pharmatop

   

OF COUNSEL:

 

RAKOCZY MOLINO MAZZOCHI SIWIK LLC

William A. Rakoczy

Paul J. Molino

Deanne M. Mazzochi

Rachel P. Waldron

Rakoczy Molino Mazzochi Siwik LLP

6 West Hubbard Street, Suite 500

Chicago, Illinois 60654

Phone: [***]

Fax: [***]

Email: [***]

[***]

[***]

[***]

 

Attorneys for Defendants

Sandoz Inc. and Sandoz AG

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 12



--------------------------------------------------------------------------------

MILORD & ASSOCIATES, PC

 

  Milord A. Keshishian   Milord & Associates, PC   2049 Century Park East, Suite
3850   Los Angeles, CA 90067   Ph: [***]   Fax: [***]   www.milordlaw.com  
Attorneys for Defendant   APC Pharmaceuticals LLC  

MERCHANT & GOULD P.C.

 

  Jeffrey D. Blake   Merchant & Gould P.C.   191 Peachtree Street, N.E., Suite
4300   Atlanta, Georgia 30303-1740   Phone: [***]   Fax: [***]   Email: [***]  
Attorneys for Defendant   Neogen International N.V.  

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 13



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

              )          CADENCE PHARMACEUTICALS, INC. AND     )          SCR
PHARMATOP,     )              )         

Plaintiffs,

    )              )       CASE NO. 13 CV-00278 DMS    v.     )              )
      (MDD)    SANDOZ INC., SANDOZ AG, NEOGEN     )          INTERNATIONAL N.V.
AND APC     )          PHARMACEUTICALS LLC     )              )         

Defendants.

    )              )                )         

[Proposed] ORDER OF DISMISSAL

Pursuant to Rule 41(a)(2) of the FEDERAL RULES OF CIVIL PROCEDURE, and pursuant
to and based on the stipulation of Plaintiffs, Cadence Pharmaceuticals, Inc. and
SCR Pharmatop, and Defendants Sandoz Inc., Sandoz AG, Neogen International NV
and APC Pharmaceuticals LLC (collectively “the Parties”), it is hereby ORDERED
that all claims, counterclaims and defenses in the above-styled action as
between the Parties, are dismissed with prejudice. The Parties shall bear their
own fees and costs.

SO ORDERED:

This      day of             , 2014

 

 

Honorable Dana M. Sabraw United States District Court Judge

 

Page 14



--------------------------------------------------------------------------------

EXHIBIT B

Term Sheet

[ATTACHED]

 

Page 15



--------------------------------------------------------------------------------

CADENCE/SCR PHARMATOP-SANDOZ TERM SHEET

Cadence Pharmaceuticals, Inc. (“Cadence”) and SCR Pharmatop (“Pharmatop” and,
together with Cadence, the “Cadence Parties”), on the one hand, and Sandoz Inc.
(“Sandoz Inc.”), Sandoz AG (“AG” and, together with Sandoz Inc., “Sandoz”),
Neogen International N.V. (“Neogen”) and APC Pharmaceuticals, LLC (“APC” and,
together with Sandoz and Neogen, the “Sandoz Parties”), on the other hand, have
had discussions to resolve the Pending Litigation (as defined below), including
the negotiation of rights and obligations in connection therewith and certain
commercial terms, and each Party has determined that it is in its best interests
to execute and be bound by this term sheet in connection therewith (this “Term
Sheet”). Each of the Cadence Parties and the Sandoz Parties is referred to as a
“Party” and, collectively, as the “Parties”. This Term Sheet shall be considered
to be confidential information of the Parties.

Accordingly, in addition to that certain Settlement Agreement entered into by
the Cadence Parties and the Sandoz Parties, the Parties are executing this Term
Sheet as of the date set forth on the signature page hereto (the “Execution
Date”) intending to be legally bound by the terms set forth herein and to create
legally enforceable obligations and rights as set forth herein. Immediately
following the execution of this Term Sheet, the Parties shall negotiate in good
faith the terms of a definitive agreement regarding the transaction described
in, and incorporating the terms set forth in, this Term Sheet (the “Definitive
Agreement”) and containing such other provisions that are usual and customary in
a pharmaceutical industry license agreement, which Definitive Agreement, when
executed by the Parties shall supersede and replace in its entirety this Term
Sheet; provided, however, that if, despite such good faith efforts, the Parties
are unable to negotiate the Definitive Agreement within [***] following the
Execution Date, then all provisions in this Term Sheet shall continue to be
binding on the Parties, provided that the Settlement Agreement has not been
terminated in accordance with the terms hereof.

 

Overview    To resolve the Pending Litigation and any other disputes involving
the Sandoz ANDA (as defined below) and the Sandoz Product (as defined below),
the Parties are entering into this Term Sheet and shall negotiate in good faith
the Definitive Agreement, which shall contain all of the terms and conditions
set forth hereafter, and such other terms and conditions of the type normally
included in such agreements that are consistent with this Term Sheet.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 16



--------------------------------------------------------------------------------

Definitions   

“’222 Patent” means U.S. Patent No. 6,028,222, including all extensions,
continuations, continuations-in-part, divisionals, reissues, reexaminations,
inter partes reviews, and post-grant reviews thereof, and any foreign
counterparts or equivalents thereof (regardless of whether any claim of priority
is asserted or otherwise exists), in each case whether granted or allowed
before, on, or after the Execution Date.

 

“’218 Patent” means U.S. Patent No. 6,992,218, including all extensions,
continuations, continuations-in-part, divisionals, reissues, reexaminations,
inter partes reviews, and post-grant reviews thereof, and any foreign
counterparts or equivalents thereof (regardless of whether any claim of priority
is asserted or otherwise exists), in each case whether granted or allowed
before, on, or after the Execution Date.

 

“Affiliate” means

 

(a)    A Person, which directly or indirectly controls a Party;

 

(b)    A Person, which is directly or indirectly controlled by a Party; or

 

(c)    A Person, which is controlled, directly or indirectly, by the ultimate
parent company of a Party.

 

[***]

 

Control, as used in clause (a), (b), or (c), is defined as owning greater than
fifty percent (>50%) of the voting stock of a company or having otherwise the
power to govern the financial and the operating policies or to appoint the
management of an organization.

 

“ANDA” means an abbreviated new drug application (or equivalent US regulatory
mechanism).

 

“Authorized Generic” means a generic version of the Cadence Product (as defined
below) that is marketed or intended for marketing in the Territory (as defined
below) under the Cadence NDA (as defined below) without the OFIRMEV® trademark
(or any replacement trademark).

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 17



--------------------------------------------------------------------------------

  

“Cadence NDA” means NDA No. 022450, including any replacement, amendment, or
supplement thereto.

 

“Cadence Product” means Cadence’s injectable acetaminophen product having a
dosage amount of 1000 mg/100 ml (10 mg/ml) in finished dosage form that is the
subject of the Cadence NDA.

 

“Commercially Reasonable Efforts” means the reasonable, diligent, and good-faith
efforts as a pharmaceutical company of similar size to the corresponding Party
would normally use to accomplish a similar objective under similar
circumstances.

 

“District Court” means the United States District Court for the Southern
District of California.

 

“Execution Date” means the date on which all the Parties have executed this Term
Sheet and the Settlement Agreement.

 

“FDA” means the U.S. Food and Drug Administration (and any successor agency
thereto).

 

“Final Court Decision” means a decision by a court that is no longer subject to
a right of appeal (other than by a petition to the United States Supreme Court
for writ of certiorari).

 

“First Filer” shall mean a first applicant, as defined under 21 U.S.C. §
355(j)(5)(B)(iv)(II)(bb) (as amended or replaced), and wherein such first
applicant has not forfeited, waived or otherwise relinquished its generic
exclusivity period.

 

“Generic Product” means an injectable acetaminophen drug formulation that is
approved under the Federal Food, Drug, and Cosmetic Act under section 505(b)(2)
or 505(j) of the Act, that relied in whole or in part on data developed for, or
the approval of, the Cadence Product.

 

“Launch at Risk” means commercial Marketing of a Generic Product by a Third
Party that is (i) prior to the earlier of (a) the Entry Date (as defined below)
or (b) a Final Court Decision that such Third Party’s Generic Product does not
infringe any valid unexpired claim of the ’218 Patent and the ’222 Patent; and
(ii) not licensed or otherwise authorized by the Cadence Parties prior to the
date of such Marketing commencement.

 

Page 18



--------------------------------------------------------------------------------

  

“Licensed Patents” means, collectively, the ’218 Patent, and any other United
States patents owned, licensed by, or otherwise controlled by the Cadence
Parties that would, in the absence of a license, be infringed by the
Manufacture, importation and/or Marketing by any of the Sandoz Parties of the
Sandoz Product in the Territory as of the Entry Date, including any extensions,
Pediatric Exclusivities, continuations, continuations-in-part, divisionals,
reissues, reexaminations, inter partes reviews, and post-grant reviews thereof,
and any foreign counterparts or equivalents thereof (regardless of whether any
claim of priority is asserted or otherwise exists).

 

“Manufacture” means to use, make, or have made a product.

 

“Market” and “Marketing” means to offer for sale, sell, or distribute a product.

 

[***]

 

“NDA” means a new drug application (or equivalent US regulatory mechanism).

 

“Officially Discontinue” means any of: (a) delisting the Cadence Product with
the FDA; (b) seeking or otherwise undertaking any action with the FDA to
withdraw the Cadence Product from the market; and/or (c) deleting, removing,
designating as “obsolete” or canceling any National Drug Code(s) or any other
relevant code(s) for the Cadence Product from the applicable National Drug Data
File maintained by First Databank (or any successor or equivalent organization),
or from any other pricing database.

 

“Orange Book” means the FDA publication entitled Approved Drug Products with
Therapeutic Equivalence Evaluations (or any successor publication thereto).

 

“Pediatric Exclusivity” means the period of exclusivity provided by 21 U.S.C. §
355a(b)(1)(B) (as amended or replaced) and/or 21 U.S.C. § 355a(c)(1)(B) (as
amended or replaced).

 

“Pending Litigation” means Cadence Pharmaceuticals, Inc. and

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 19



--------------------------------------------------------------------------------

  

SCR Pharmatop v. Sandoz Inc. et al., Case No. 13-cv-0278-DMS-MDD (S.D. Cal.),
pending in the District Court.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

 

“Sandoz ANDA” means ANDA No. 204052 filed by Sandoz Inc. with the FDA seeking
the FDA’s approval to sell generic injectable acetaminophen in the United
States, including any amendments, supplements or replacements thereto, and that
references the Cadence Product.

 

“Sandoz ANDA Holder” means the registered holder of the Sandoz ANDA.

 

“Sandoz Product” means an injectable acetaminophen product having a dosage
amount of 1000 mg/100 ml (10 mg/ml) in finished dosage form that is the subject
of the Sandoz ANDA.

 

“Territory” means the United States of America, including its territories,
possessions, and commonwealths.

 

“Third Party” means any Person other than a Party or its Affiliates.

License   

Subject to the terms and conditions of this Term Sheet and the Settlement
Agreement, Cadence hereby grants to Sandoz ANDA Holder (and to the extent
necessary, their Affiliates, suppliers, distributors, manufacturers, customers
and assignees, as the case may be) a non-exclusive, fully paid, non-transferable
sublicense under the Licensed Patents, with no right to sublicense (the
“License”), to:

 

(a)    Manufacture the Sandoz Product inside or outside the Territory not
earlier than [***] and solely for Marketing the Sandoz Product in the Territory
[***];

 

(b)    Import the Sandoz Product into the Territory not earlier than [***] and
solely for Marketing the Sandoz Product in the Territory [***]; and

 

(c)    Market the Sandoz Product in the Territory [***].

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 20



--------------------------------------------------------------------------------

  

 

(a)    Not earlier than [***], the Sandoz Parties may engage in [***]; and

 

(b)    Not earlier than [***], the Sandoz Parties may offer the Sandoz Product
for sale to occur on or after the Entry Date in the Territory (provided,
however, that none of the Sandoz Parties, nor any of their respective
Affiliates, will enter into any binding contract for, accept orders for or
deliver to any Third Party, any Sandoz Product prior to the Entry Date).

Entry Date    The “Entry Date” shall be December 6, 2020, subject to any of the
accelerations described below. Acceleration of Entry Date   

The Entry Date shall be accelerated only under the circumstances specified below
to the earliest of:

 

(a)    Final Court Decision/Expiration of Patents. In the event of a Final Court
Decision in a patent case other than an appeal from the USPTO in a
reexamination, which is provided for below, holding all unexpired, then asserted
and adjudicated claims of the ’218 Patent and the ’222 Patent to be (i) invalid
or unenforceable and/or (ii) not infringed by a Generic Product prior to the
Entry Date, then the Entry Date shall automatically be accelerated and amended
to the date that is the earlier of:

 

(w)   [***] after the date on which a Third Party commences Marketing a Generic
Product after the date of entry of a Final Court Decision under subpart (a)(i)
or (a)(ii), if such Third Party is a First Filer;

 

(x)    the date of entry of a Final Court Decision under subpart (a)(i) above,
if, as of such date, there is no First Filer (including as a result of
forfeiture, waiver or other relinquishment of generic marketing exclusivity);

 

(y)    the date on which a Third Party commences Marketing a Generic Product,
consistent in size and scope of a commercial launch thereof, after the date of
entry of a Final Court Decision under subpart (a)(ii) above, if, as of such
date, there is no First Filer (including as a result of forfeiture, waiver or
other relinquishment of generic marketing exclusivity); or

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 21



--------------------------------------------------------------------------------

  

(z)    the date on which the ‘222 Patent expires in the event that only the ‘218
Patent has been the subject of a Final Court Decision under either subpart
(a)(i) or (a)(ii), above.

 

In addition, if the Cadence Parties fail to maintain the Licensed Patents, the
Entry Date may be accelerated to the last to expire of the Licensed Patents.

 

For the sake of clarity, in the event of a final decision of the USPTO in a
re-examination from which no appeal can be or has been taken that results in the
issuance of a Reexamination Certificate cancelling all relevant claims such that
a Third Party may commence Marketing a Generic Product, the Entry Date shall
automatically be accelerated and amended to the date on which a Third Party
commences Marketing a Generic Product; provided, however, that no such
acceleration and amendment shall occur if such Reexamination Certificate
contains one or more claims that:

 

(i)     are not materially different from dependent claims asserted against the
Sandoz Parties in the Pending Litigation but were rewritten in independent form
(or with different dependent form) because the claim(s) from which they depended
were cancelled in the Reexamination Certificate;

 

(ii)    would necessarily be infringed by the Sandoz Product if the Sandoz
Product were assumed to infringe the claims asserted against Sandoz in the
Pending Litigation; or

 

(iii)  are “substantially identical” (as that term is used in 35 U.S.C. § 252)
to a claim asserted against the Sandoz Parties in the Pending Litigation.

 

(b)    Previously Licensed Generic Product. In the event that Cadence has
licensed or otherwise authorized any Third Party to Market a Generic Product
before December 6, 2020, then the Entry Date shall automatically be accelerated
and amended to the date that is: (i) [***] after the date on which any Third
Party commences Marketing a Generic Product in the Territory in the event that
such Third Party is a First Filer; or (ii) the date on which any Third Party
that is licensed or otherwise authorized to commence Marketing a Generic

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 22



--------------------------------------------------------------------------------

  

         Product commences Marketing a Generic Product in the Territory if such
Third Party is not a First Filer. Cadence shall provide Sandoz with notice of
any anticipated Third Party Marketing of a Generic Product, under either subpart
(b)(i) or (b)(ii) herein, within [***] of execution of such Third Party’s
license or authorization.

 

(c)    Authorized Generic. In the event that Cadence Markets (either itself or
through an Affiliate) or licenses a Third Party to Market an Authorized Generic
before December 6, 2020, then Sandoz’s Entry Date shall automatically be
accelerated and amended to be the date on which such Authorized Generic is first
Marketed in the Territory. Cadence shall provide Sandoz with notice of any
anticipated Marketing of an Authorized Generic within [***] of execution of any
agreement that permits the Marketing of an Authorized Generic.

 

(d)    Market Decline. In the event that (i) any of the Sandoz Parties, after
[***], sends Cadence a report from [***], or other mutually acceptable sales
report, demonstrating that unit sales of the Cadence Product for have declined
to less than [***] and (ii) such report is substantiated by Cadence by reference
to a similar report for the same period from [***] (a “Market Decline”), it
being acknowledged and agreed that Cadence shall have provided a copy of its
report to Sandoz within [***] after Cadence’s receipt of the [***], then, the
Entry Date shall be the [***] following Cadence’s receipt of the report from the
Sandoz Parties; provided, however, that in the event such decline is (x) the
result of or attributable to (1) [***], or (2) [***], and/or (y) not
substantiated by Cadence’s report provided in accordance with clause (ii) above,
then a Market Decline shall not be deemed to have occurred.

 

(e)    Launch at Risk. In the event of a Launch At Risk, the Entry Date shall be
the date of such Launch At Risk, provided that (i) the Sandoz ANDA Holder has
secured final approval of the Sandoz ANDA from the FDA; and (ii) the Sandoz ANDA
Holder is not enjoined from entering the market; and provided further that if
Cadence seeks, within [***] of the date that the Sandoz ANDA Holder provides
written notice to Cadence of such Launch At Risk, a temporary restraining order
or injunction prohibiting further sale of such Generic Product, or Cadence
otherwise enters into an agreement with

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 23



--------------------------------------------------------------------------------

  

         such Third Party to prohibit further sale of such Generic Product, the
Entry Date shall not be deemed to have been accelerated or amended prior to a
court decision on Cadence’s application for a temporary restraining order or, if
pending, its application for an injunction. Entry of a court order denying
Cadence’s application for a temporary restraining order and injunction shall be
deemed to constitute an “Entry Date”; but if a temporary restraining order or an
injunction is issued against such Third Party, then no accelerated “Entry Date”
shall be deemed to have occurred, provided that no Generic Product is being
Marketed in the Territory, unless the Entry Date has otherwise occurred as
provided under this Term Sheet. If the application for an injunction is
initially denied but the Third Party is subsequently enjoined from continued
Marketing of its Generic Product by grant of an injunction, then the Sandoz ANDA
Holder shall not commence Marketing the Sandoz Product, or if the Sandoz ANDA
Holder has already commenced Marketing the Sandoz Product it shall immediately
exit the market with the Sandoz Product (provided that no Generic Product is
being Marketed in the Territory), unless the Entry Date has otherwise occurred
as provided under this Term Sheet. In the event the Sandoz ANDA Holder has
exited the market based upon the previous two sentences, the Sandoz ANDA Holder
shall retain its rights to Market an Authorized Generic product, subject to the
terms of this Term Sheet.

 

(f)     Subsequent License. In the event that, after the Execution Date, the
Cadence Parties license or otherwise authorize a Third Party to Market a Generic
Product prior to the Entry Date set forth in this Term Sheet, then the Entry
Date shall be automatically accelerated to the date that is (i) [***] after the
date on which such Third Party commences Marketing a Generic Product in the
Territory in the event that such Third Party is a First Filer; or (ii) the date
on which such Third Party is permitted to launch a Generic Product if such Third
Party is not a First Filer, provided that the Sandoz ANDA Holder has obtained
final approval from the FDA for the Sandoz Product by such prior Entry Date. The
Cadence Parties shall provide the Sandoz ANDA Holder with notice of any such
earlier Entry Date within [***] of entering into such Third Party agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 24



--------------------------------------------------------------------------------

Authorized Generic Rights/Option    In the event that Perrigo or Paddock or any
of their Affiliates elects in writing not to exercise its rights to Market an
Authorized Generic, then Cadence shall promptly provide written notice of such
election to the Sandoz ANDA Holder and Cadence shall thereafter grant a similar
right of first refusal for the Sandoz ANDA Holder to be the sole and exclusive
distributor of an Authorized Generic (a “Cadence Authorized Generic Product”) in
the Territory, subject to the Parties’ negotiation in good faith of a written
agreement on substantially the same commercial terms as those set forth in any
agreement between Cadence and Paddock in connection therewith.
Covenant-Not-To-Sue   

Subject to each of the Sandoz Parties’ compliance with the terms of this Term
Sheet, the Cadence Parties covenant not to assert (i) the Licensed Patents or
any other United States or foreign patent rights owned, licensed or otherwise
controlled by the Cadence Parties or their Affiliates against the Manufacture or
Marketing of the Sandoz Product in or for the Territory or the importation of
the Sandoz Product or active pharmaceutical ingredient (“API”) into the
Territory by any of the Sandoz Parties; or (ii) any foreign patent rights owned,
licensed or otherwise controlled by the Cadence Parties or their Affiliates
against the Manufacture of the Sandoz Product or API outside of the Territory
solely for the Marketing of the Sandoz Product in the Territory or the
importation of the Sandoz Product into the Territory by any of the Sandoz
Parties (the “Covenant”). For the avoidance of doubt, no right, license, or
covenant is granted as to Marketing of Sandoz Product or API outside the
Territory. Each of the Parties hereby acknowledges and agrees that, pursuant to
that certain letter dated January 30, 2014 from Bristol-Myers Squibb Company
(“BMS”) to counsel for each of the Parties, BMS has waived any right to consent
to settlement of the Pending Litigation and, accordingly, no obligation under
this License Agreement, including the Covenant, or the Settlement Agreement
shall be imposed upon BMS.

 

For all patents listed in the Orange Book for the Cadence Product, the foregoing
Covenant shall hereby be treated as a non-exclusive license to such patents for
the Sandoz Product solely for the purpose of allowing the Sandoz ANDA Holder to
file and maintain with the FDA a “Paragraph IV Certification” for the Sandoz
ANDA under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced) with
respect thereto. The Sandoz ANDA Holder shall have the right to maintain its
existing “Paragraph IV Certification” under 21 U.S.C. § 355(j)(2)(A)(vii)(IV)
(as amended or replaced) against the ’218 Patent, and as to any other patent
listed in the FDA’s Orange Book

 

Page 25



--------------------------------------------------------------------------------

  

now or in the future in connection with the Cadence Product.

 

Subject to each of the Cadence Parties’ compliance with the terms of this Term
Sheet, the Sandoz Parties covenant not to assert (i) the [***] or any other
United States or foreign patent rights owned, licensed or otherwise controlled
by the Sandoz Parties or their Affiliates against the Manufacture or Marketing
of the Cadence Product in or for the Territory or the importation of the Cadence
Product or API into the Territory by any of the Cadence Parties; or (ii) any
foreign patent rights owned, licensed or otherwise controlled by Neogen or its
Affiliates against the Manufacture of the Cadence Product or API outside of the
Territory solely for the Marketing of the Cadence Product in the Territory or
the importation of the Cadence Product into the Territory by any of the Cadence
Parties.

 

No Challenge to Licensed Patents   

From and after the Execution Date, each of the Sandoz Parties agrees, on behalf
of itself and its Affiliates, not to, directly or indirectly, challenge the
validity or enforceability of the Licensed Patents (or assist any Third Party to
do so) in any court or forum, including by suing, directly or indirectly, the
Cadence Parties or any of their respective Affiliates in any action in any forum
seeking an order or decision that (i) any of the Licensed Patents is invalid or
unenforceable or (ii) the manufacture, use or sale of any product that is the
subject of the Sandoz ANDA does not infringe the Licensed Patents.

 

Notwithstanding the foregoing or anything else in the Term Sheet, the Definitive
Agreement or the Settlement Agreement, the previous paragraph does not prevent
any of the Sandoz Parties from challenging the validity, enforceability or
non-infringement of a Licensed Patent in judicial proceedings in connection with
any product other than the Sandoz Product or any ANDA other than the Sandoz
ANDA, including but not limited to the filing of any “Paragraph IV
Certification” under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced)
to any Licensed Patent as part of any ANDA that is not the Sandoz ANDA, the
filing of any declaratory judgment action against any Licensed Patent, and
engaging in the defense of, or in response to, a patent infringement lawsuit or
proceeding asserting any Licensed Patent, in each case in connection with (i)
any ANDA that is not the Sandoz ANDA or (ii) any product that is not the Sandoz
Product.

 

From and after the Execution Date, each of the Sandoz Parties agrees, on behalf
of itself and its Affiliates, not to, directly or indirectly, challenge the
validity or enforceability of the Licensed

 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Page 26



--------------------------------------------------------------------------------

   Patents (or assist any Third Party to do so) in any proceedings before the
USPTO. Notwithstanding the foregoing or anything else in the Term Sheet, the
Definitive Agreement or the Settlement Agreement, this paragraph does not
prevent the Sandoz Parties from commencing such USPTO proceedings in response to
a claim by the Cadence Parties against the Sandoz Parties of infringement of any
Licensed Patent by any ANDA that is not the Sandoz ANDA or any product that is
not the Sandoz Product.

 

Representations and Warranties

  

 

(a) Each Party represents and warrants to the other Parties that:

 

(i)     It has the corporate, partnership or limited liability company power and
authority to enter into this Term Sheet and to perform its obligations
hereunder;

 

(ii)    The execution, delivery and performance of this Term Sheet have been
duly authorized by all necessary corporate or other organizational actions of
the Party and its Affiliates; and

 

(iii)  The execution and delivery of this Term Sheet and the performance by the
Party of any of its obligations hereunder do not and will not conflict with or
result in a breach of any other agreement to which it or any of its Affiliates
is a party, any judgment of any court or governmental body applicable to the
Party or its properties, or, to the Party’s knowledge, any statute, decree,
order, rule or regulation of any court or governmental authority applicable to
the Party or its properties; and

 

(iv)   Upon execution and delivery of this Term Sheet by all Parties, this Term
Sheet is a valid obligation binding upon such Party and enforceable in
accordance with its terms except as enforceability may be limited in future
bankruptcy or insolvency.

 

(b) Each of the Sandoz Parties represents and warrants to the Cadence Parties
that, as of the Execution Date, Sandoz and Neogen own all right, title and
interest in and to the Sandoz ANDA, no other Person has any rights under the
Sandoz ANDA, and neither Sandoz nor Neogen has transferred or assigned any of
their rights under the Sandoz ANDA to any Person.

 

(c) Each of the Cadence Parties represents and warrants to the

 

Page 27



--------------------------------------------------------------------------------

  

Sandoz Parties that with the rights granted to the Sandoz Parties in this Term
Sheet, BMS does not have the right to assert the Licensed Patents, the ‘222
Patent, or any other United States or foreign patent rights exclusively licensed
by BMS or its Affiliates to any of the Cadence Parties, against the Manufacture
or Marketing of the Sandoz Product in or for the Territory, or the importation
of the Sandoz Product or its active pharmaceutical ingredient into the
Territory, by any of the Sandoz Parties, at any time as of or after the
Execution Date.

 

(d) With the exception of the Cadence Parties’ representation and warranty set
forth above in subpart (c), no Party makes any express or implied warranties
that any product or process can be made, used, sold, offered for sale, imported
or distributed without infringing intellectual property rights owned or
controlled by Third Parties.

 

Page 28



--------------------------------------------------------------------------------

Waiver of Regulatory or Statutory Exclusivities   

Subject to the terms and conditions of this Term Sheet, Cadence grants a waiver
of any regulatory or statutory exclusivities to the extent necessary to
effectuate the License and the Covenant, and solely for Marketing the Sandoz
Product in the Territory not earlier than the Entry Date (“Exclusivity Waiver”).
Cadence agrees to cooperate reasonably with the Sandoz ANDA Holder to effectuate
the selective waiver of regulatory exclusivity detailed herein, including
providing notices to the FDA in substantially the form attached hereto as
Exhibit A, verifying the existence of such selective waiver and not opposing the
FDA’s final approval of the Sandoz ANDA for sale of the Sandoz Product in the
Territory as of the Entry Date. Cadence agrees to notify the Sandoz ANDA Holder
within [***] of its receipt of notice regarding the grant or denial of Pediatric
Exclusivity with respect to the Cadence Product. Cadence also agrees to deliver
an executed version of Exhibit A (or such other form as FDA may require) to the
FDA and the Sandoz ANDA Holder within [***] following the Sandoz ANDA Holder’s
request.

 

Most Favored Nation   

As of and after the Execution Date, the Cadence Parties agree that if the
Cadence Parties enter into any agreement, license, sublicense, settlement,
covenant, waiver or other authorization of any kind with any Third Party (that
is not a First Filer) or Affiliate involving a Generic Product or Authorized
Generic (“Subsequent Third Party Agreement”), and any terms involving entry
dates, accelerations, manufacturing and import rights, pre-marketing terms,
covenants, or financial terms in such Subsequent Third Party Agreement are more
favorable than those terms specifically set forth in this Term Sheet or the
Definitive Agreement, then Cadence shall, as soon as reasonably practicable (and
in no event less than [***]), amend the terms of this Term Sheet or the
Definitive Agreement to extend such more favorable terms to Sandoz and provide
notice of such amendment to Sandoz. The Cadence Parties further represent and
warrant that, as of the Execution Date, they have not entered into any
agreement, license, sublicense, settlement, covenant, waiver or other
authorization of any kind with any Third Party (that is not a First Filer) in
respect of a Generic Product that provides for more favorable terms relating to
entry dates, accelerations, pre-marketing terms, covenants, or financial terms
(with the explicit exception of any terms relating to an Authorized Generic).

 

Costs And Expenses    Each Party shall bear its own fees and costs, including
attorney fees, in the Pending Litigation and in connection with the preparation
and execution of this Term Sheet, the Settlement Agreement and the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 29



--------------------------------------------------------------------------------

  

Definitive Agreement.

 

Confidentiality   

The terms of this Term Sheet and the negotiations of the Parties pertaining
thereto shall be maintained in confidence by the Parties except:

 

(a)    as may be disclosed to auditors and accountants or other consultants
associated with tax reporting issues;

 

(b)    as is required by statute, ordinance or regulation (including pursuant to
Title XI of the Medicare Prescription Drug Improvement and Modernization Act
(Subtitle B – Federal Trade Commission Review)), including, without limitation,
SEC reporting requirements, or by the rules or regulations of any stock exchange
that the Parties are subject to;

 

(c)    as is required pursuant to compulsory legal process or by discovery
obligations incident to litigation;

 

(d)    as is necessary for the exercise of the rights granted to the Parties
under this Term Sheet, including that the Sandoz Parties may disclose such terms
to (i) suppliers of products associated with the Sandoz Product as may be
reasonably necessary for the Sandoz Parties to conduct business with such
suppliers, provided that each of such suppliers agrees to be bound in writing to
keep such disclosed terms in confidence and not to use any part of such
disclosure for any other purpose, and (ii) the FDA as may be reasonably
necessary in obtaining and maintaining final approval of the Sandoz ANDA and
launching its Generic Product that is the subject of the Sandoz ANDA, when and
only when as provided by this Term Sheet;

 

(e)    as expressly provided in this Term Sheet; or

 

(f)     as expressly permitted hereunder, or as otherwise agreed to in writing
by the Parties.

 

If a Party is disclosing information relating to this Term Sheet because it is
required to do so to comply with statutory, regulatory or legal process
requirements, including its reporting requirements under the SEC rules, or any
national securities exchange on which it is listed, such Party intending to make
such disclosure shall give the other Party at least [***] prior notice in
writing of the text of the intended disclosure, unless such statutory,
regulatory or legal process

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 30



--------------------------------------------------------------------------------

   requirements would require earlier disclosure, in which event, the notice
shall be provided as early as practicable. A disclosing Party agrees to request
confidential treatment with respect to the terms of this Term Sheet and to use
Commercially Reasonable Efforts to have redacted such provisions of this Term
Sheet as the Parties may agree from any copies filed pursuant to such statutory,
regulatory or legal process requirements. If either Party determines that it
will be required to file this Term Sheet as provided above, promptly after the
giving of notice by such Party as contemplated above, the Parties will use
commercially reasonable efforts to agree on those provisions of this Term Sheet
that the Parties will seek to have redacted as provided above. Each Party may
disclose the terms of this Term Sheet to their respective Affiliates, insurers,
lenders, attorneys, and accountants, as well as to their respective potential
investors, acquirors or merger partners, subject in each case to such
Affiliates, insurers, lenders, attorneys and accountants, and potential
investors, acquirors or merger partners, being bound by confidentiality
obligations at least as stringent as those contained herein.

 

Non-Interference   

Subject to each of the Sandoz Parties’ compliance with the terms of this Term
Sheet, the Cadence Parties shall not, and shall not cause, authorize or
encourage any Third Party to, initiate or otherwise undertake any activity,
directly or indirectly, against the Sandoz ANDA or the Sandoz Product to: (i)
interfere with the Sandoz ANDA Holder’s efforts to obtain FDA approval of the
Sandoz Product and the Sandoz ANDA or (ii) interfere with a Sandoz Party’s
efforts to Manufacture and Market the Sandoz Product in accordance with the
terms and provisions of this Term Sheet. Neither this Term Sheet nor this
provision shall be interpreted as (x) the Cadence Parties consenting to approval
from the FDA or any other applicable regulatory authority for any of the Sandoz
Parties to market a product incorporating acetaminophen in the Territory or (y)
preventing or prohibiting any of the Cadence Parties from filing or submitting
any Citizen Petition in accordance with 21 C.F.R. § 314.127 (including the
Citizen Petition filed by Cadence dated November 4, 2013) that are, or may be,
filed solely for reasons of public safety or efficacy.

 

   The Cadence Parties shall not, and shall not cause, authorize or encourage
any Third Party to, Officially Discontinue the Cadence Product prior to
expiration of the Licensed Patents. No Admission    Nothing in the Agreement
shall be construed as or deemed to be an admission by the Parties hereto, or any
one of them, of any unlawful,

 

Page 31



--------------------------------------------------------------------------------

   improper, or actionable conduct or omission by any of them, and each Party
hereto expressly denies liability of any kind whatsoever.

 

Regulatory Delay    No provision of this Term Sheet shall be affected by any
delay in the approval of the Sandoz ANDA by the FDA, or the failure of the
Sandoz ANDA Holder to obtain FDA approval of the Sandoz ANDA. Assignment    This
Term Sheet shall not be assignable in whole or in part by any of the Parties
without the prior written consent of all the other Parties. Notwithstanding the
foregoing, Cadence may assign this Term Sheet to any of its Affiliates or to any
successor or assign of the ’222 Patent, the ’218 Patent, or the OFIRMEV®
business generally, and Sandoz, Neogen and APC may assign this Term Sheet to any
of their respective Affiliates or Third Party who acquires all or substantially
all of the business to which this Term Sheet relates, provided that in either
case such Affiliate, successor, assign or Third Party, as the case may be,
agrees in writing for the benefit of the non-assigning Party to assume all of
the obligations of the assigning Party hereunder. In addition, Pharmatop may
assign this Term Sheet to an assignee of the ’218 Patent and ’222 Patent,
provided that any such assignee agrees in writing for the benefit of the Sandoz
Parties to assume all of the obligations hereunder. The Agreement shall be
binding upon, and inure to the benefit of, the successors and assigns of the
Parties. Governing Law    The Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of California. All actions and
proceedings arising out of or relating to this Term Sheet shall be heard and
determined exclusively in the District Court, and each Party irrevocably waives,
and agrees not to assert by way of motion, defense, or otherwise, in any such
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the District Court, that its property is exempt or immune from
attachment or execution, that such action or proceeding is brought in an
inconvenient forum, that the venue of such action or proceeding is improper, or
that this Term Sheet or the transactions contemplated hereby or thereby may not
be enforced in or by the District Court. In the event that the District Court
lacks subject-matter jurisdiction, the provisions of this paragraph apply
equally to the California state courts.

 

Page 32



--------------------------------------------------------------------------------

Construction/ Interpretation    The headings and captions used in this Term
Sheet are solely for the convenience of reference and shall not affect its
interpretation. The term “including” means “including, without limitation,” and
“herein,” “hereof,” and “hereunder” refer to this Term Sheet and this Term Sheet
as a whole. The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The Parties agree and acknowledge that this Term
Sheet and this Term Sheet is the product of both Parties and shall not be
construed against either Party. Other Customary Terms    The Agreement will
contain such terms and conditions as the Parties may reasonably agree and as are
customary for transactions of this nature, including, without limitation,
indemnification provisions and customary warranties and representations by the
Parties.

[remainder of page intentionally left blank]

 

Page 33



--------------------------------------------------------------------------------

AGREED to as of January 28, 2014.

 

      Cadence Pharmaceuticals, Inc.       By  

/s/ William R. LaRue

      Name:   William R. LaRue       Title:   Sr. Vice President and CFO      
SCR Pharmatop       By  

/s/ Dietlin

      Name:   Dietlin       Title:   General Manager       Sandoz Inc.       By
 

/s/ Pearl Siew

      Name:   Pearl Siew       Title:   VP & Head, IP US       Sandoz AG By  

/s/ Andreas Eggmann

    By  

/s/ Georg Rieder

Name:   Andreas Eggmann     Name:   Georg Rieder Title:   Head Sandoz AG    
Title:   Chief Financial Officer, Sandoz AG       Neogen International N.V.    
  By  

/s/ Eric DuBois

      Name:   Eric DuBois       Title:   Managing Director       APC
Pharmaceuticals, LLC       By  

/s/ John F. Kiley

      Name:   John F. Kiley       Title:   Managing Director

 

Page 34



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF SELECTIVE WAIVER OF

ANY OFIRMEV® PEDIATRIC OR OTHER EXCLUSIVITY

[Insert Date]

CONFIDENTIAL

REQUEST FOR EXPEDITED

SELECTIVE WAIVER OF ANY

PEDIATRIC OR OTHER EXCLUSIVITY

 

                            , Director                               , Director
Office of Generic Drugs   Office of New Drugs CDER   CDER Food and Drug
Administration   Food and Drug Administration Document Control Room   Rockville,
MD 20855-2773 Metro Park North II   7500 Standish Place, Room 150   Rockville,
MD 20855-2773  

Cadence Pharmaceuticals, Inc. NDA No. 22-450 for OFIRMEV® (acetaminophen)
Injection, 1000 mg/100 ml

Sandoz Inc. ANDA No. 204052 for Acetaminophen Injection, 1000 mg/100 ml

REQUEST FOR EXPEDITED SELECTIVE WAIVER OF PEDIATRIC AND/OR OTHER STATUTORY OR
REGULATORY EXCLUSIVITIES FOR OFIRMEV® (ACETAMINOPHEN) INJECTION, 1000 MG/100 ML,
IN FAVOR OF SANDOZ INC.

Dear                             :

Reference is made to Cadence Pharmaceuticals, Inc.’s (“Cadence’s”) NDA
No. 22-450 for OFIRMEV® (acetaminophen) Injection, 1000 mg/100 ml, and any
associated pediatric and/or other statutory or regulatory exclusivities, which
are listed in the Orange Book in connection with the above-referenced NDA.
Reference is also made to the above-referenced ANDA No. 204052 for Acetaminophen
Injection, 1000 mg/100 ml, held by Sandoz Inc. (“Sandoz”).

The purpose of this correspondence is to notify the Agency that Cadence has
granted a license to Sandoz to market its Acetaminophen Injection product under
ANDA No.



--------------------------------------------------------------------------------

204052 as of December 6, 2020, or upon an earlier date in certain circumstances.
Pursuant to the terms of the license, Cadence also granted to Sandoz a selective
and limited waiver, as of December 6, 2020, or such earlier date as provided
under the license, of any unexpired periods of pediatric and/or other statutory
or regulatory exclusivities that might be listed in the Orange Book in
connection with NDA No. 22-450 for OFIRMEV® (acetaminophen) Injection, 1000
mg/100 ml, with respect to the above-referenced ANDA No. 204052 held by Sandoz
for Acetaminophen Injection, 1000 mg/100 ml. The terms of the license are not
intended to prohibit Sandoz from maintaining any “Paragraph IV Certifications”
pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (including as amended or replaced)
or pursuant to 21 C.F.R. § 314.94(a)(12) (including as amended or replaced)
contained in ANDA No. 204052 for Acetaminophen Injection, 1000 mg/100 ml.

Accordingly, Cadence hereby selectively waives its right to any unexpired
periods of pediatric and/or other statutory or regulatory exclusivities listed
in connection with NDA No. 22-450 and OFIRMEV® (acetaminophen) Injection, 1000
mg/100 ml, as of December 6, 2020, or such earlier date as provided in the
license, as such exclusivities would otherwise apply to Sandoz’s ANDA No. 204052
for Acetaminophen Injection, 1000 mg/100 ml.

The Agency’s prompt attention to this matter is requested and appreciated. If
there are any questions regarding this correspondence, please contact the
undersigned at                     .

Sincerely,

CADENCE PHARMACEUTICALS, INC.

                                                                      ,

 

Cc: Sandoz Inc.

FDA Office of Chief Counsel